NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-50056

                Plaintiff-Appellee,             D.C. No. 3:18-cr-07138-LAB-1

 v.

MAXIMO FLORES-LEZAMA, AKA                       MEMORANDUM*
Maximo Lesama Flores, AKA Maxino
Flores-Lezama, AKA Maximo Flores-
Lezaman,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Larry A. Burns, District Judge, Presiding

                           Submitted February 4, 2020**

Before:      FERNANDEZ, SILVERMAN, and TALLMAN, Circuit Judges.

      Maximo Flores-Lezama appeals from the district court’s judgment and

challenges the 24-month custodial sentence and 1-year term of supervised release

imposed following revocation of supervised release. We have jurisdiction under


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291, and we affirm.

      Flores-Lezama contends that the district court erred by imposing the

custodial sentence to punish him for the conduct underlying the revocation. We

review for plain error, see United States v. Valencia-Barragan, 608 F.3d 1103,

1108 (9th Cir. 2010), and conclude that there is none. The record reflects that the

district court relied on only proper sentencing factors, including Flores-Lezama’s

significant immigration and criminal history, and the need to afford adequate

deterrence. See 18 U.S.C. § 3583(e); United States v. Simtob, 485 F.3d 1058,

1062-63 (9th Cir. 2007). The within-Guidelines sentence is also substantively

reasonable in light of the 18 U.S.C. § 3583(e) sentencing factors and totality of the

circumstances. See Gall v. United States, 552 U.S. 38, 51 (2007).

      Flores-Lezama also argues that the district court procedurally erred by

imposing a term of supervised release without expressly finding that supervision

would serve as an additional measure of deterrence and protection. Reviewing for

plain error, see Valencia-Barragan, 608 F.3d at 1108, we conclude that there is

none. The record reflects that the district court was aware of U.S.S.G. § 5D1.1 and

adequately explained the sentence. See United States v. Daniels, 541 F.3d 915,

922 (9th Cir. 2008). Further, in light of the district court’s concerns with deterring

Flores-Lezama from future criminal conduct, he has not shown a reasonable

probability that the district court would not have imposed a supervised release term


                                          2                                    19-50056
had it explicitly discussed the need for supervised release. See United States v.

Dallman, 533 F.3d 755, 762 (9th Cir. 2008).

      AFFIRMED.




                                          3                                   19-50056